Case 2:20-cv-02234-BAB Document 19                     Filed 08/20/21 Page 1 of 7 PageID #: 906




                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  FORT SMITH DIVISION

WHITNEY ADAMS                                                                              PLAINTIFF

vs.                                    Civil No. 2:20-cv-02234

COMMISSIONER, SOCIAL
SECURITY ADMINISTRATION                                                                 DEFENDANT

                                   MEMORANDUM OPINION

        Whitney Adams (“Plaintiff”) brings this action pursuant to § 205(g) of Title II of the Social

Security Act (“The Act”), 42 U.S.C. § 405(g) (2010), seeking judicial review of a final decision

of the Commissioner of the Social Security Administration (“SSA”) denying her applications for

a period of disability, Disability Insurance Benefits (“DIB”), and Supplemental Security Income

(“SSI”) under Titles II and XVI of the Act.

        The Parties have consented to the jurisdiction of a magistrate judge to conduct any and all

proceedings in this case, including conducting the trial, ordering the entry of a final judgment, and

conducting all post-judgment proceedings. ECF No. 6. 1 Pursuant to this authority, the Court

issues this memorandum opinion and orders the entry of a final judgment in this matter.

      1. Background:

        Plaintiff protectively filed her disability applications on December 1, 2017. (Tr. 21). In

these applications, Plaintiff alleges being disabled due to arthritis, trochanteric bursitis,

fibromyalgia, anxiety disorder, and depression. (Tr. 251). Plaintiff alleges an onset date of June



1
 The docket numbers for this case are referenced by the designation “ECF No. ___” The transcript pages
for this case are referenced by the designation “Tr” and refer to the document filed at ECF No. 15. These
references are to the page number of the transcript itself not the ECF page number.

                                                   1
    Case 2:20-cv-02234-BAB Document 19                Filed 08/20/21 Page 2 of 7 PageID #: 907




6, 2016. (Tr. 21). These applications were denied initially and again upon reconsideration. (Tr.

77-138). After these denials, Plaintiff requested an administrative hearing, and this hearing request

was granted. (Tr. 56-76). Plaintiff’s administrative hearing was held in Fort Smith, Arkansas on

November 5, 2019. (Tr. 56-76). Plaintiff was present and was represented by counsel, David

Harp, at this hearing. Id. Plaintiff and Vocational Expert (“VE”) Larry Seifert testified at this

hearing. 2 Id.

         On April 28, 2020, after the administrative hearing, the ALJ entered a fully unfavorable

decision denying Plaintiff’s applications. (Tr. 18-33). The ALJ determined Plaintiff met the

insured status requirements of the Act through June 30, 2023. (Tr. 24, Finding 1). The ALJ

determined Plaintiff had not engaged in Substantial Gainful Activity (“SGA”) since June 6, 2016,

her alleged onset date. (Tr. 24, Finding 2).

         The ALJ determined that through her date last insured, Plaintiff had the following severe

impairments: degenerative disc disease; osteoarthritis; fibromyalgia syndrome by history; and

moderate obesity. (Tr. 24-25, Finding 3). Despite being severe, the ALJ also determined Plaintiff

did not have an impairment or combination of impairments that met or medically equaled one of

the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. (Tr. 25, Finding 4).

         In his decision, the ALJ evaluated Plaintiff’s subjective complaints and determined her

Residual Functional Capacity (“RFC”).           Specifically, the ALJ found Plaintiff retained the

following RFC:




2
 Based upon the Court’s review of hearing transcript and the hearing decision in this matter, Plaintiff’s
age and education level do not appear to be included in either the hearing transcript or the hearing
decision. According to Plaintiff’s medical records, however, she was fifty-three (53) years old on the date
of the ALJ’s decision such as that she qualifies as a “person closely approaching advanced age” under the
Social Security Regulations. See 20 C.F.R. § 404.1563(d) (2008).
                                                      2
Case 2:20-cv-02234-BAB Document 19                   Filed 08/20/21 Page 3 of 7 PageID #: 908




       After careful consideration of the entire record, the undersigned finds that the
       claimant has the residual functional capacity to perform sedentary work as defined
       in 20 CFR 404.1567(a) and 416.967(a) except [she] can occasionally crouch[.]

Id.

       The ALJ then evaluated Plaintiff’s Past Relevant Work (“PRW”) and determined Plaintiff

was capable of performing her PRW as a claims assistant (sedentary/skilled). (Tr. 32, Finding 6).

Because the ALJ found Plaintiff retained the capacity to perform her PRW, the ALJ determined

Plaintiff had not been under a disability, as defined by the Act, from June 6, 2016 through the date

of his decision or through April 28, 2020. (Tr. 33, Finding 6).

       Plaintiff requested the Appeals Council’s review of the ALJ unfavorable disability

determination. On October 29, 2020, the Appeals Council declined to review the ALJ’s disability

determination. (Tr. 1-3). On December 14, 2020, Plaintiff filed the present appeal. ECF No. 1.

The Parties consented to the jurisdiction of this Court on December 14, 2020. ECF No. 6.       This

case is now ready for decision.

2.     Applicable Law:

       In reviewing this case, this Court is required to determine whether the Commissioner’s

findings are supported by substantial evidence on the record as a whole. See 42 U.S.C. § 405(g)

(2010); Ramirez v. Barnhart, 292 F.3d 576, 583 (8th Cir. 2002). Substantial evidence is less than

a preponderance of the evidence, but it is enough that a reasonable mind would find it adequate to

support the Commissioner’s decision. See Johnson v. Apfel, 240 F.3d 1145, 1147 (8th Cir.

2001).As long as there is substantial evidence in the record that supports the Commissioner’s

decision, the Court may not reverse it simply because substantial evidence exists in the record that

would have supported a contrary outcome or because the Court would have decided the case

differently. See Haley v. Massanari, 258 F.3d 742, 747 (8th Cir. 2001). If, after reviewing the
                                                 3
Case 2:20-cv-02234-BAB Document 19                 Filed 08/20/21 Page 4 of 7 PageID #: 909




record, it is possible to draw two inconsistent positions from the evidence and one of those

positions represents the findings of the ALJ, the decision of the ALJ must be affirmed. See Young

v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

       It is well-established that a claimant for Social Security disability benefits has the burden

of proving his or her disability by establishing a physical or mental disability that lasted at least

one year and that prevents him or her from engaging in any substantial gainful activity. See Cox

v. Apfel, 160 F.3d 1203, 1206 (8th Cir. 1998); 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). The

Act defines a “physical or mental impairment” as “an impairment that results from anatomical,

physiological, or psychological abnormalities which are demonstrable by medically acceptable

clinical and laboratory diagnostic techniques.” 42 U.S.C. §§ 423(d)(3), 1382(3)(c). A plaintiff

must show that his or her disability, not simply his or her impairment, has lasted for at least twelve

consecutive months. See 42 U.S.C. § 423(d)(1)(A).

       To determine whether the adult claimant suffers from a disability, the Commissioner uses

the familiar five-step sequential evaluation. He determines: (1) whether the claimant is presently

engaged in a “substantial gainful activity”; (2) whether the claimant has a severe impairment that

significantly limits the claimant’s physical or mental ability to perform basic work activities; (3)

whether the claimant has an impairment that meets or equals a presumptively disabling impairment

listed in the regulations (if so, the claimant is disabled without regard to age, education, and work

experience); (4) whether the claimant has the Residual Functional Capacity (RFC) to perform his

or her past relevant work; and (5) if the claimant cannot perform the past work, the burden shifts

to the Commissioner to prove that there are other jobs in the national economy that the claimant

can perform. See Cox, 160 F.3d at 1206; 20 C.F.R. §§ 404.1520(a)-(f). The fact finder only

considers the plaintiff’s age, education, and work experience in light of his or her RFC if the final
                                                 4
    Case 2:20-cv-02234-BAB Document 19                Filed 08/20/21 Page 5 of 7 PageID #: 910




stage of this analysis is reached. See 20 C.F.R. §§ 404.1520, 416.920 (2003).

3.       Discussion:

         In her appeal brief, Plaintiff raises the following two arguments for reversal: (1) the ALJ

erred in his RFC determination (including in his evaluation of her subjective complaints); and (2)

the ALJ erred in his Step Four determination. ECF No. 17 at 1-18. Because the Court finds the

ALJ erred in assessing Plaintiff’s subjective complaints, the Court will only address her first

argument for reversal.

         The Court notes that in assessing the credibility of a claimant, the ALJ is required to

examine and to apply the five factors from Polaski v. Heckler, 739 F.2d 1320 (8th Cir. 1984) or

from 20 C.F.R. § 404.1529 and 20 C.F.R. § 416.929. 3 See Shultz v. Astrue, 479 F.3d 979, 983

(2007). The factors to consider are as follows: (1) the claimant’s daily activities; (2) the duration,

frequency, and intensity of the pain; (3) the precipitating and aggravating factors; (4) the dosage,

effectiveness, and side effects of medication; and (5) the functional restrictions. See Polaski, 739

at 1322.

         The factors must be analyzed and considered in light of the claimant’s subjective

complaints of pain. See id. The ALJ is not required to methodically discuss each factor as long

as the ALJ acknowledges and examines these factors prior to discounting the claimant’s subjective

complaints. See Lowe v. Apfel, 226 F.3d 969, 971-72 (8th Cir. 2000). As long as the ALJ properly



3
 Social Security Regulations 20 C.F.R. § 404.1529 and 20 C.F.R. § 416.929 require the analysis of two
additional factors: (1) “treatment, other than medication, you receive or have received for relief of your
pain or other symptoms” and (2) “any measures you use or have used to relieve your pain or symptoms
(e.g., lying flat on your back, standing for 15 to 20 minutes every hour, sleeping on a board, etc.).”
However, under Polaski and its progeny, the Eighth Circuit has not yet required the analysis of these
additional factors. See Shultz v. Astrue, 479 F.3d 979, 983 (2007). Thus, this Court will not require the
analysis of these additional factors in this case.
                                                       5
Case 2:20-cv-02234-BAB Document 19                     Filed 08/20/21 Page 6 of 7 PageID #: 911




applies these five factors and gives several valid reasons for finding that the Plaintiff’s subjective

complaints are not entirely credible, the ALJ’s credibility determination is entitled to deference.

See id.; Cox v. Barnhart, 471 F.3d 902, 907 (8th Cir. 2006). The ALJ, however, cannot discount

Plaintiff’s subjective complaints “solely because the objective medical evidence does not fully

support them [the subjective complaints].” Polaski, 739 F.2d at 1322.

        When discounting a claimant’s complaint of pain, the ALJ must make a specific credibility

determination, articulating the reasons for discrediting the testimony, addressing any

inconsistencies, and discussing the Polaski factors. See Baker v. Apfel, 159 F.3d 1140, 1144 (8th

Cir. 1998). The inability to work without some pain or discomfort is not a sufficient reason to find

a Plaintiff disabled within the strict definition of the Act. The issue is not the existence of pain, but

whether the pain a Plaintiff experiences precludes the performance of substantial gainful activity.

See Thomas v. Sullivan, 928 F.2d 255, 259 (8th Cir. 1991).

        In the present action, the Court finds the ALJ did not provide sufficient reasons for

discounting Plaintiff’s subjective complaints.         In his opinion, the ALJ merely summarized

Plaintiff’s medical records and discounted her subjective complaints because her medical records

were not consistent with those complaints: “The undersigned considered but did not find

persuasive statements and testimony of the claimant in relation to his [her] allegations of disabling

impairments and limitations thereof, based upon the lack of support from the objective medical

evidence and the inconsistency when compared to the longitudinal medical evidence record.” (Tr.

32) (emphasis added).

        Based upon this review, the Court finds the ALJ improperly discounted Plaintiff’s

subjective complaints based upon her medical records alone. See Polaski, 739 F.2d at 1322

                                                   6
Case 2:20-cv-02234-BAB Document 19                   Filed 08/20/21 Page 7 of 7 PageID #: 912




(holding a claimant’s subjective complaints cannot be discounted “solely because the objective

medical evidence does not fully support them [the subjective complaints]”). Accordingly, because

the ALJ provided an insufficient basis for discounting Plaintiff’s subjective complaints, this case

must be reversed and remanded.

4.     Conclusion:

       Based on the foregoing, the undersigned finds the ALJ’s RFC determination and credibility

analysis are not supported by substantial evidence in the record. As such, this case is reversed and

remanded for further findings consistent with this opinion. A judgment incorporating these

findings will be entered pursuant to Federal Rules of Civil Procedure 52 and 58.

       ENTERED this 20th day of August 2021.

                                                          Barry A. Bryant
                                                        /s/
                                                        HON. BARRY A. BRYANT
                                                        UNITED STATES MAGISTRATE JUDGE




                                                 7
